19-11490-jlg           Doc 8      Filed 05/15/19        Entered 05/15/19 12:00:06               Main Document
                                                        Pg 1 of 5


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                            :         Chapter 15
                                                                 :
BALLANTYNE RE PLC,                                               :         Case No. 19-11490 (JLG)
                                                                 :
         Debtor in a foreign proceeding.                         :
                                                                 :
----------------------------------------------------------------x

                         ORDER PURSUANT TO FED. R.
              BANKR. P. 2002 AND 9007 SCHEDULING RECOGNITION
      HEARING AND SPECIFYING FORM AND MANNER OF SERVICE OF NOTICE

                    Upon the motion (the “Motion”)1 of Adrian Masterson, in his capacity as the duly

appointed foreign representative (the “Foreign Representative”) of the Irish Proceeding of the

above-captioned debtor (the “Debtor” or “Ballantyne”), pursuant to Bankruptcy Rules 2002 and

9007 for entry of an order (i) setting the time and date for the hearing on the relief sought in the

Recognition Motion (the “Recognition Hearing”), (ii) setting the deadline by which any responses

to the Recognition Motion must be received (the “Objection Deadline”), (iii) approving the form

of notice of the Recognition Hearing and Objection Deadline attached hereto as Annex 1 (the

“Hearing Notice”), and (iv) approving the manner of service of the Hearing Notice described

herein, all as more fully set forth in the Motion; and this Court having jurisdiction to consider the

Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and

consideration of the Motion and the relief requested therein being a core proceeding pursuant to

28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. § 1410; and

notice of the Motion having been given as provided in the Motion, and such notice having been



1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.




                                                             1
19-11490-jlg      Doc 8     Filed 05/15/19     Entered 05/15/19 12:00:06           Main Document
                                               Pg 2 of 5


adequate and appropriate under the circumstances; and it appearing that no other or further notice

need be provided; and upon the record of all of the proceedings had before this Court; and this

Court having found and determined that the relief sought in the Motion is in the best interests of

the Debtor, its estates, creditors, and all parties in interest, and that the legal and factual bases set

forth in the Motion establish just cause for the relief granted herein; and after due deliberation and

sufficient cause appearing therefor,

                IT IS HEREBY ORDERED THAT:

                        The Motion is granted to the extent set forth herein.

                        The Recognition Hearing shall be held before this Court on June 11, 2019

at 2:00 pm (Prevailing Eastern Time) or as soon thereafter as counsel may be heard, before the

Honorable James L. Garrity Jr., in Room 601 of the United States Bankruptcy Court for the

Southern District of New York, One Bowling Green, New York, New York 10004-1408.

                        Any objection to the Recognition Motion must be made in accordance with

the Bankruptcy Code, the Local Rules of the United States Bankruptcy Court for the Southern

District of New York, and the Federal Rules of Bankruptcy Procedure, in a writing that sets forth

the basis for such objection with specificity and the nature and extent of the respondent’s claims

against the Debtor. Any such objection must be filed electronically with the Court on the Court’s

electronic case filing system in accordance with and except as provided in General Order M-399

(a copy of which may be viewed on this Court’s website at www.nysb.uscourts.gov) and the

Court’s Procedures for the Filing, Signing and Verification of Documents by Electronic Means

and served upon the Foreign Representative’s counsel, Davis Polk & Wardwell LLP, 450

Lexington Ave, New York, New York, 10017 (Attn: Timothy Graulich, Esq., Angela M. Libby,

Esq. and Dylan A. Consla, Esq.), with two courtesy copies served upon the Chambers of the




                                                   2
19-11490-jlg     Doc 8      Filed 05/15/19     Entered 05/15/19 12:00:06         Main Document
                                               Pg 3 of 5


Honorable James L. Garrity Jr., United States Bankruptcy Judge, United States Bankruptcy Court

for the Southern District of New York, One Bowling Green, New York, New York 10004-1408,

so as to be received by 4:00 p.m. (Prevailing Eastern Time) on May 29, 2019,.

                         If no response or objection is timely filed and served as provided above, this

Court may grant the relief requested by the Foreign Representative without further notice or

hearing.

                         The Recognition Hearing may be adjourned from time to time without

further notice other than a motion on the docket in this Chapter 15 Case or an announcement in

open court of the adjourned date or dates of any further adjourned hearing.

                         The Recognition Hearing shall be a final and evidentiary hearing at which

witnesses may testify.

                         The form of Hearing Notice, substantially in the form attached to the Motion

as Annex 1, is hereby approved. The Foreign Representative may fill in any missing dates and

other information as ordered by this Court, correct any typographical errors, conform the

provisions thereof to the provisions of this Order, and make such other and further non-material,

non-substantive changes to the form of Hearing Notice as the Foreign Representative deems

necessary or appropriate.

                         Copies of the Notice Documents, including all exhibits thereto, shall be

served by electronic mail to the extent email addresses are available and otherwise by United States

mail, overnight or first-class postage prepaid, upon the Notice Parties listed in E x h i b i t B

attached to the Motion within three business days following entry of this order (provided that,

such exhibits may be served on compact disc or similarly widely accessible digital media storage

format at the election of the Foreign Representative).




                                                   3
19-11490-jlg      Doc 8    Filed 05/15/19     Entered 05/15/19 12:00:06         Main Document
                                              Pg 4 of 5


                        The Information Agent shall serve the Hearing Notice upon DTC and shall

cause the Notice Documents to be published on the Scheme Website.

                        If any party files a notice of appearance in this Chapter 15 Case, the Foreign

Representative shall serve a copy of the Notice Documents on such party or its counsel within

three business days following the filing of such notice of appearance if such documents have not

already been served on such party (or its counsel).

                        The Foreign Representative shall cause the Hearing Notice to be published

within three business days of entry of this Order in The Wall Street Journal.

                        The notice requirements in section 1514(c) of the Bankruptcy Code are

inapplicable in the context of this case and are hereby waived.

                        Service pursuant to this Order shall constitute good and sufficient service

and adequate notice of the Recognition Hearing under Bankruptcy Rule 2002(q).

                        Bankruptcy Rule 1010 shall not apply to the Debtor’s verified petition

seeking recognition of a foreign main proceeding and, therefore, the summons requirements in

Bankruptcy Rule 1011(b) are inapplicable to the verified chapter 15 petitions and the Recognition

Motion and any requirements under the Bankruptcy Code, the Bankruptcy Rules, or otherwise for

notice thereof.

                        The Foreign Representative is authorized to take all action necessary to

carry out this Order.

                        The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.




                                                  4
19-11490-jlg    Doc 8     Filed 05/15/19    Entered 05/15/19 12:00:06         Main Document
                                            Pg 5 of 5


                      This Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation and enforcement of this Order.

Dated: May 14, 2019
       New York, New York

                                             /s/   James L. Garrity, Jr.
                                             THE HONORABLE JAMES L. GARRITY JR.
                                             UNITED STATES BANKRUPTCY JUDGE




                                                   5
